DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 , 31 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 24 recites “additional sugar(s)” however it is unclear if sugar is required earlier in the claim as the recycled waste mineral wood of component a) does not require a sugar.  The applicant may wish to clarify the claim language (i.e. and further comprises sugar in addition to any sugar which may be present in the recycled waste mineral) that the sugar is in addition to any previously recited sugar in the waste component (an perhaps indicate if the sugar is of a different type as otherwise the limitation may not be definite as it will only add to a quantity – i.e. if the waste wool has sucrose and you add sucrose you are merely changing an amount and no amount has previously been recited so it is unclear what is occurring in the mixture).
Claims 19 and 31 recite: “wherein the cured binder comprises nitrogenous polymer, wherein the cured binder comprises greater than 2 % by mass and less than 8 % by mass nitrogen, and wherein the cured binder comprises melanoidins”  Clarification is required.  Melanoidins are in fact nitrogenous polymers as such it is unclear whether applicant is requiring two different components one being a non-melanoidin nitrogenous polymer and one being a melanoidin or whether the melanoidin will satisfy both the requirement for a nitrogenous polymer and the melanoidin.  Also clarification is required as to whether the nitrogen content is for the overall binder, the nitrogenous polymer component of the binder, the melanoidin component of the binder, etc.  These claims are indefinite.
The applicant should indicate where in the specification support is found for any amended claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Cuypers et al (US 2013/0165553) 
Regarding Claims 24 and 28-30:
Cuypers et al (US 2013/0165553) discloses a compacted body of a briquette for use as a mineral charge in the production of vitreous fibers.  The briquette comprises recycled waste mineral wool with a non cured binder of a sugar component as well as a polycarboxylic acid component reacted with amine and a cement binder (Abstract)
The recycled mineral wool waste may comprise no binder, fully non cured binder or fully cured binder or a mixture [0036-0038] (meeting the limitation for a recycled waste mineral wool without binder)(meeting the limitations of all of the claims for recycled waste mineral wool of the claims and for the component a) of instant claim 24)
The composition forming the briquettes includes a cement binder such as Portland cement [0040] (meeting the limitations of all of the claims for a cement and for Portland cement esp. claims 24 and 38) 
The composition forming the briquette includes sugar including sucrose and reducing sugars and mixtures thereof [0043] (meeting the limitation for sugar, additional sugar, etc.)  The sugars include fructose, corn syrup [0044] high fructose syrup [0048] (meeting the limitation for sugar, and fructose and high fructose syrups) 
The briquette is made by mixing the components (i.e. combining and forming a mouldable mixture of the claims), compacting and shaping and curing the mixture [0080] The mixture is shaped by moulding [0086] (meeting the limitation for moulding)  The briquette is cured [0035] [0087-0090](meeting the limitation for curing)
The briquette is suitable for use as a component in the melting process for production of mineral wool or glass wool [0028] (i.e. suitable as a mineral charge in a further for production of mineral wool fibres of the claims such as claim 14 and 24 as well as instant claim 23) 
Cuypers discloses the compacted body/briquette further comprises non cured MMVF binder of a sugar and a reaction product of poly carboxylic acid and an amine  and is cured [0029-0033] (meeting the limitation for an uncured sugar and a nitrogen containing compound of claim 30)


Claims 14-17, 18, 20-22, 25-27, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al (US 2013/0165553) as applied to claims 24 and 28-30
Further Regarding Claims 14-17, 18, 20-22, 25-27, and 32-33:
Cuypers discloses the limitations above set forth. Cuypers et al (US 2013/0165553) discloses a compacted body of a briquette (meeting the litmaiton of claims for a briquette including claim 22) for use as a mineral charge in the production of vitreous fibers.  The briquette comprises recycled waste mineral wool with a non cured binder of a sugar component as well as a polycarboxylic acid component reacted with amine and a cement binder (Abstract)(meeting the limitations for a recycled waste wool of claim 14)
The recycled mineral wool waste may comprise no binder, fully non cured binder or fully cured binder or a mixture [0036-0038] (meeting the limitation for a recycled waste mineral wool without binder)(meeting the limitations of all of the claims for recycled waste mineral wool of the claims and for the component a) of instant claims)
The briquette is made by mixing the components (i.e. combining and forming a mouldable mixture of the claims meeting the limitation for forming a moldable mixture of the claims), compacting and shaping and curing the mixture [0080] The mixture is shaped by moulding [0086] (meeting the limitation for moulding)  The briquette is cured [0035] [0087-0090](meeting the limitation for curing)
The briquette is suitable for use as a component in the melting process for production of mineral wool or glass wool [0028] (i.e. suitable as a mineral charge in a further for production of mineral wool fibres of the claims such as claim 14 and 24 as well as instant claim 23) 
 Cuypers discloses the recycled mineral wool waste is used in amounts of 10-90 wt. % [0036-0038] (meeting the limitation for recycled mineral wool waste and overlapping the claimed ranges of claims 21 and 33)
The cement includes Portland cement [0040]and is used in ranges of 1-30 wt.% [0042] (meeting the limitation for cement and for Portland cement of claims 1, 16, 24, 28 overlapping the ranges of claims 20 and 32)
The sugars include sucrose and reducing sugars or mixtures thereof [0043] and include dextrose fructose [0044] used in amounts of 10-90 wt.% [0050] (meeting the limitation for sugar, uncured sugar, dextrose fructose etc. of claims 14, 17, 24,  29 and overlapping the range and ratios of claims 15 and 26 for at least 10 parts and 10-40 parts by weight sugar to 100 pbw for example 30 grams cement and 10 grams sugar 0.33 within 0.1-0.4)
The briquette binder may also comprise other components such as conventional binder additives, curing accelerators, hypo phosphorous acid, phosphonic acid, coupling agents, amino propyl triethoxy silane, thermal stabilizers, UV stabilizers, emulsifiers, surface active agents, wetting agents, plasticizers, fillers, extenders, pigments, hydrophobizing agents, flame retardant, corrosion inhibitors, antioxidants and others in amounts not exceeding 20 wt.% of the binder solids [0074] 
The compacted body/briquette comprises non cured MMVF binder of a sugar and a reaction product of poly carboxylic acid and an amine (i.e. a nitrogenous polymer of claim 31) and is cured [0029-0033]
Cuypers discloses a reaction product of poly carboxylic acid and an amine {0051-0073] Cuypers discloses said reaction product is combined with sugars [0074] (i.e. 
Cuypers discloses additional binder additives and adjuvants may be added including silane coupling agents, etc. [0074] 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 18:
Cuypers discloses the limitations above set forth. Cuypers discloses a reaction product of poly carboxylic acid and an amine [0051-0073]  Cuypers discloses said reaction product is combined with sugars [0074]   The composition forming the briquette includes sugar including sucrose and reducing sugars and mixtures thereof [0043]
Cuypers discloses the compacted body/briquette comprises non cured MMVF binder of a sugar and a reaction product of poly carboxylic acid and an amine (i.e. a nitrogenous polymer of claim 31) and is cured [0029-0033] (meeting the limitation for an uncured sugar and a nitrogen containing compound of claim 18)
Cuypers discloses a reaction product of poly carboxylic acid and an amine [0051-0073].  Cuypers discloses said reaction product is combined with sugars [0074]   
Cuypers discloses additional binder additives and adjuvants may be added including silane coupling agents, emulsifiers, surface active agents, hydrophobizing agents, (i.e. water resistant), thermal stabilizers,  etc. [0074] 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al (US 2013/0165553)  as applied to claims 14-17, 20-22, 25-27, and 32-33 and claims 24 and 28-29 above further in view of: Pfiffner, Ceko, Hjelmgaard (WO2017/194726)
Regarding Claim 23:
Cuypers discloses the limitations above set forth.  Cuypers discloses the briquette is used as a mineral charge in production of mineral wool fibers in any furnace esp. a cupola furnace [0091] the briquettes are charged into the furnace and form a melts and fibers are formed by centrifugal process such as by a spinning cup process, a rotating disc, and may use blasting jets of gas through the melt or a cascade spinner is used and the melt is poured onto a rotor in the cascade spinner [0093]  
The fibers are used for many purposes such as fire insulation and protection, thermal insulation, noise reduction and regulation, etc. and may be in the form of bonded batts [0094] (bonded i.e. binders)
While Cuypers discloses bonded batts it does not expressly disclose:
adding a binder solution to the mineral melt or passing the batt through a curing oven.
Pfiffner, Ceko, Hjelmgaard (WO2017/194726) discloses a compacted body of a briquette suitable for use as a mineral charge in the production of man-made vitreous fibres comprising recycled mineral wool waste and sugar and a binder of a phenol and/or quinone compound and a protein (Abstract) The briquette of Pfiffner is extremely similar to that of Cuypers.  Pfiffner discloses the binder components may react.  Curing of the binder is accelerated under alkaline conditions so a pH adjusted such as amines may be added (P10) Additional additives may be used such as antimicrobials anti sweating, amine linkers, etc. P11)
The compacted bodies comprise recycled mineral wool waste which comprises MMV fibres and a sugar component and a binder of a phenol and/or quinine compound and a protein (P4 last 10 lines-P5L1) The composition is mixed and cured and formed into a compacted body such as a briquette P5 L2-30) The compacted body may further comprise cement such as Portland cement (P12) the cement is 0.5-10 wt. % (P13) 
The sugar includes hexose, pentose, glucose fructose (P13) The components are mixed and poured into a mold and then cured (P15) 
The briquettes are charged into any type of furnace such as cupola furnace (P15 last two par) melted and formed into fibres with conventional manner such as rotation spinning the fibres are used in insulation (P16) 
In the manufacture of mineral wool products, fibres obtained in the spinning process are blown into a collection chamber and are sprayed with a binder solution and deposited as a mat or web onto a traveling conveyor and cured the cured mat is trimmed (P2 last par) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add a binder solution to the mineral melt and to pass the batt through a curing oven in forming the insulation products of Cuypers as taught by Pfiffner thereby forming a batt suitable for use as insulation. Further, Cuypers discloses the formation of bonded mats so trying to use a binder followed by curing is obvious to one of ordinary skill in the art at the time of filing the invention.
Claims 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al (US 2013/0165553)  as applied to claims 14-17, 18, 20-22, 25-27, and 32-33 and claims 24 and 28-30 above further in view of Swift et al (US 7,655,711) or in the alternative further in view of Hampton et al (US 8,940,089)
Regarding Claims 19 and 31
Cuypers discloses the limitations above set forth.  Cuypers discloses the compacted body/briquette comprises non cured MMVF binder of a sugar and a reaction product of poly carboxylic acid and an amine (i.e. a nitrogenous polymer of claim 31) and is cured [0029-0033]
Cuypers discloses a reaction product of poly carboxylic acid and an amine [0051-0073] Cuypers discloses said reaction product is combined with sugars [0074] (i.e. 
Cuypers discloses additional binder additives and adjuvants may be added including silane coupling agents, emulsifiers, surface active agents, hydrophobizing agents, (i.e. water resistant), thermal stabilizers,  etc. [0074] 
	While Cuypers discloses the reaction product of an amine and a poly carboxylic acid that is combined with sugar it does not expressly recite that these components will react to form a nitrogenous polymer including a melanoidin or the nitrogen content.
Swift et al (US 7,655,711) discloses binders useful in fabrication of products from loosely assembled fibers (Abstract).   The binder includes an amine reacted with a reducing sugar and melanoidins including proteins reacted with sugars such as glucose, fructose etc.  See Fig. 1 the reaction product being a nitrogenous polymer and includes melanoidins (See Figure 2) (C2 L44-68).  The binder may be cured or uncured and may be used in combinations (C1 L58-65) (meting the limitations for cured binder comprising nitrogenous polymer and melanoidins)
The binders can be used in fabrication of any material (C2 L5-10) and may be used in forming woven or non-woven fibers including glass fiber to make fiber glass (C3 L42-59) Fiberglass indicates heat resistant fibers including but not limited to mineral fibers, metal fibers, etc. (C10 L12-20)
The binder can be cured (C4 L1-5) 
The binder material can be applied by roll coat or spraying such as sprayed on a mat during production of fiber glass insulation products followed by curing (C14 L45-63) 
The binders are water resistant (C15 L30-35) 
The binders may comprise additives to provide additional desirable characteristics (C15 L33-45) such as coupling agents for adhesion, corrosion inhibitors, etc. (C15 L55-C16 L35) 
See Table 2 for mass of nitrogen in cured binder showing 4.10 % 4.12 % etc. (within the claimed nitrogen ranges of 2- 8 mass %) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
It would have been obvious to one of ordinary skill in the art to use the melanoidin binder of Swift as an additional component to the briquette and process of Cuypers in order to impart improved binding, thermal stability and water resistance/hydrophobicity to the briquette and process of Cuypers (noting that since Cuypers expressly contemplates thermal additives and hydrophobicity additives doing so amounts to nothing more than use of known compounds (melanoidin) in a known environment (mineral wool briquette insulation products and processes) to achieve an entirely expected result (thermal stability and improved water resistance).
	In the alternative:
Hampton et al (US 8,940,089) discloses a curable binder composition which is the reaction product of a carbohydrate, an acid precursor a nitrogen source etc. (C1 L35-48) the carbohydrate includes reducing sugars including dextrose C(3 L43-55) Additional additives may be included (C4 L33-45) The binder may be used with mineral wool fibers and may be applied thereon (C5 L45-68) The binder may comprise melanoidins and may be cured (C6 L31-48) The binder is used on various fibers, fibrous materials, mineral fibres, glass fibers, stone wool fibers, etc. (C7 L25-35) to make insulation material (C7 L37-45) and used with mineral wool insulation (C8 L32-35) providing improved strength, density, thermal conductivity, etc.  (C8 L40-68) The cured binder comprises 2- to 8 wt. % nitrogen (C8 L19-22)
It would have been obvious to one of ordinary skill in the art to use the melanoidin binder of Hampson et al as an additional component to the briquette and process of Cuypers in order to impart improved binding providing improved strength, density, thermal conductivity, etc. to the briquette and process of Cuypers (noting that since Cuypers expressly contemplates thermal additives and other additives doing so amounts to nothing more than use of known compounds (melanoidin) in a known environment (mineral wool briquette insulation products and processes) to achieve an entirely expected result (thermal stability, etc.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action.  For example:
Yammine et al (US 2017/0144912) discloses a process for preparing a shaped composite with a mixture of mineral wool fragments, a sugar, a non cement silica carrier and alkali carrier, and water and a mineral binder which will solidify and shaping the mixture into a composite such as a briquette.  The mineral wool may be manufactured with a molten mass produced converted to mineral wool by means of a fiberizing device where the shaped composite is charged into the melting chamber such as a cupola furnace (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771